DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the reply filed on 8/9/2022, wherein claims 1, 2, 4, 9-11 and 21 were amended; and claims 14-20 were canceled claims 1-13 and 21-27 are pending.


Claim Objections
Claim 11 is objected to because of the following informalities:  line 9 "an opening, and the opening is oriented, relative to the longitudinal axis of the tubular body, in alignment the base portion" should read "an opening, and the opening is oriented, relative to the longitudinal axis of the tubular body, in alignment WITH the base portion".  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Slat (US 6264053 B1) in view of  Paredes (US 20140326695 A1).
With respect to claim 1, Slat discloses a container (10’ figure 3 below) comprising: a tubular body having a longitudinal axis (A figure 3 below) and a rounded sidewall (figure 3 below) extending between a first end (figure 3 below) and an opposite end (figure 3 below) surrounded by a rim portion (26’ figure 3 below); a base portion (12’ figure 3 below) defined, in part, by the first end (figure 3 below) and configured to support the container in an upright orientation relative to a support surface (col 1 lines 46-49) , the base portion (12’ figure 3 below) further defining a support ring (18 figure 3 below) having an at least substantially rounded perimeter; a rim portion (26’ figure 3 below) defined, in part, by the opposite end (figure 3 below) and positioned opposite the base portion (12’ figure 3 below); a vertical portion (16’ figure 3 below) defined, in part, by the rounded sidewall (16’ figure 3 below), aligned along the longitudinal axis (A figure 3 below), and extending between the perimeter of the base portion (18 figure 3 below) and the rim portion (26’ figure 3 below), the vertical portion (16’, A, 18, 26’ figure 3 below) having a first diameter that defines a vertical portion perimeter; and a plurality of grooves (40 figure 3 below) defined within the vertical portion (16’ figure 3 below) of the rounded sidewall, each of the grooves (40 figure 3 below) comprising a width (figure 3 below) extending transverse to the longitudinal axis (A figure 3 below) and defining opposing sides of each of the plurality of grooves, a length (figure 3 below) parallel to the longitudinal axis (A figure 3 below), greater than the width (figure 3 below) and defining opposing ends of each of the plurality of grooves (40 figure 3 below), and a center (figure 3 below) defining a depth of each of the plurality of grooves (40 figure 3 below) intermediate the opposing sides; wherein: each of the plurality of grooves (40 figure 3 below) is aligned parallel with the longitudinal axis (A figure 3 below); the depth of each of the plurality of grooves (40 figure 3 below) is such that each of the plurality of grooves is radially inset a distance from the vertical portion (16’ figure 3 below) perimeter; and opposing sides of adjacently positioned ones of the plurality of grooves (40 figure 3 below) define a peak that is radially aligned with the vertical portion (16’ figure 3 below) perimeter.
Examiner Note: Grooves are references with item 40, in regards to the depressions between Slats ribs.


    PNG
    media_image1.png
    811
    724
    media_image1.png
    Greyscale


Slat failed to disclose of a smooth surface defined within the vertical portion of the rounded sidewall, the smooth surface being positioned intermediate the plurality of grooves and the rim portion, the smooth surface being aligned with the vertical portion perimeter, an edge of the smooth surface defines a first of the opposing ends of each of the plurality of grooves nearest the rim portion. However, in a similar field of endeavor, namely bottle making, Paredes taught of a bottle that have “have straight external surfaces that facilitate ready acceptance and good retention of flat labels” (page 2 [0019]). The possible placement of Paredes included a portion nearest the rim portion, the placement of a smooth surface towards the rim portion is one of many configurations that would be obvious to try for one skilled in the art. Therefore, It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper portion of Slat to include a flat surface as taught by Paredes in order to allow for retention of a flat label. 
With respect to claim 2, Slat discloses the container of Claim 1 (above), wherein the rounded sidewall (figure 3 above) defines an at least substantially uniform wall thickness through the vertical portion (16’ figure 3 below).
Examiner Note: Although not shown, it would be obvious to one in the field of bottle making that the inside surface is commonly homogeneous. Thereby, in relation to the outside surface, the wall thickness of the vertical portion should be uniform.
With respect to claim 3, Slat discloses the container of Claim 1 (above), wherein the rounded sidewall (figure 3 above) further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above).
With respect to claim 4, Slat discloses the container of Claim 3 (above), wherein the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and spaced along the perimeter of the base portion (12’ figure 3 above).
Examiner Note: Item 42 of Slat is being used referenced to the area occupied by the ring of grooves.
With respect to claim 5, Slat discloses the container of Claim 3 (above), wherein the one or more base transition grooves (36 figure 3 above) are aligned with respective ones of the plurality of grooves (40 figure 3 above) defined within the vertical portion (16’ figure 3 above) of the rounded sidewall (figure 3 above).
With respect to claim 6, Slat discloses the container of Claim 5 (figure 3 above), wherein the plurality of grooves defined within the vertical portion (16’ figure 3 above) and the one or more base transition grooves (36 figure 3 above) are arranged around a perimeter of the vertical portion (16’ figure 3 above) and the curved base transition region (42 figure 3 above), respectively.
With respect to claim 7, Slat discloses the container of Claim 3 (above), wherein a portion of the vertical portion (16’ figure 3 above) is inset relative to the curved base transition region (42 figure 3 above).
With respect to claim 11, Slat discloses the container of Claim 1 (above), wherein the rim portion (26’ figure 3 above) is oriented, relative to the longitudinal axis (A figure 3 above) of the tubular body, in alignment with the base (12’ figure 3 above) portion (both are along the longitudinal axis A figure 3 above), the rim portion (26’ figure 3 above) comprises an inner perimeter defining an at least substantially rounded perimeter of an opening (present if figure 3 above), and the opening is oriented, relative to the longitudinal axis of the tubular body, in alignment the base portion (as stated above both will fall along the longitudinal axis A figure 3 above).
Examiner Note: Application does not state which axis the centerline of the rim portion is orientated, relative to the cylindrical shapes.
With respect to claim 12, Slat discloses the container of Claim 4 (above), wherein adjacent ones of the plurality of grooves (40 figure 3 above) on the vertical portion (16’ figure 3 above) and the one or more base transition grooves (36 figure 3 above) are each separated by substantially the same distance along respective lengths of the grooves (this relationship is present in figure 3 above).
With respect to claim 21, Slat discloses a container (10’ figure 3 above) comprising: : a tubular body having a longitudinal axis (A figure 3 above) and a rounded sidewall (figure 3 above) extending between a first end (figure 3 below) and an opposite end (figure 3 above); the first end (figure 3 above) is configured to support the container in an upright orientation relative to a support surface (col 1 lines 46-49 a vertical portion (16’ figure 3 above) defined, in part, by the rounded sidewall (16’ figure 3 above), aligned along the longitudinal axis (A figure 3 above), extending between the first and second ends (figure 3 above), and having a vertical portion perimeter; a plurality of grooves (40 figure 3 above) defined within the vertical portion (16’ figure 3 above) of the rounded sidewall, each of the grooves (40 figure 3 above) comprising a width (figure 3 above) extending transverse to the longitudinal axis and defining opposing sides of each of the plurality of grooves, a length (figure 3 above) extending parallel to the longitudinal axis, greater than the width (figure 3 above) and defining opposing ends of each of the plurality of grooves (40 figure 3 above), and a center (figure 3 above) defining a depth of each of the plurality of grooves (40 figure 3 above) intermediate the opposing sides,  wherein: each of the plurality of grooves (40 figure 3 above) extends along the longitudinal axis (A figure 3 above); the depth of each of the plurality of grooves (40 figure 3 above) is such that each of the plurality of grooves is radially inset a distance from the vertical portion (16’ figure 3 above) perimeter; and opposing sides of adjacently positioned ones of the plurality of grooves (40 figure 3 above) define a peak that is radially aligned with the vertical portion (16’ figure 3 above) perimeter.
Slat failed to disclose of a smooth surface defined within the vertical portion of the rounded sidewall, the smooth surface being positioned intermediate the plurality of grooves and the rim portion, the smooth surface being aligned with the vertical portion perimeter, an edge of the smooth surface defines a first of the opposing ends of each of the plurality of grooves nearest the rim portion. However, in a similar field of endeavor, namely bottle making, Paredes taught of a bottle that have “have straight external surfaces that facilitate ready acceptance and good retention of flat labels” (page 2 [0019]). The possible placement of Paredes included a portion nearest the rim portion, the placement of a smooth surface towards the rim portion is one of many configurations that would be obvious to try for one skilled in the art. Therefore, It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper portion of Slat to include a flat surface as taught by Paredes in order to allow for retention of a flat label. 
With respect to claim 22, Slat discloses the container of Claim 21 (above), wherein the sidewall (figure 3 above) defines an at least substantially uniform wall thickness through the vertical portion (16’ figure 3 below).
Examiner Note: Although not shown, it would be obvious to one in the field of bottle making that the inside surface is mostly homogeneous. Thereby, in relation to the outside surface, the wall thickness of the vertical portion should be uniform.
With respect to claim 23, Slat discloses the container of Claim 21 (above), wherein the rounded sidewall (figure 3 above) further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above).
With respect to claim 24, Slat discloses the container of Claim 23 (above), wherein the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above).
Examiner Note: 42 is being referenced to the area occupied by the ring of grooves.
With respect to claim 25, Slat discloses the container of Claim 24 (above), wherein adjacent ones of the plurality of grooves (40 figure 3 above) on the vertical portion (16’ figure 3 above) and the one or more base transition grooves (42 figure 3 above) are each separated by substantially the same distance along respective lengths of the grooves (16’, 42 figure 3 above).
	

Claims 8-10, 13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Slat (US 6264053 B1) in view of Paredes (US 20140326695 A1) and White (US 20040164047 A1).
The references as applied to claims 1 and 21, above, discloses all the limitations of the claims except for a base channel and other details relating to the shape of the base of the container, including a rounded inset panel. However, in a similar field of endeavor, namely bottle making, White taught of a container with a base “that is segmented and recessed for additional strength” (page 1 [0013]) as depicted below in figure 5, item 12. This reads on claims 8 and 26 as the segmented portions create “base channels.” Additionally, the description of a recessed portion reads on claim 10s rounded inset panel. Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to include a base channel and recessed portion as taught by White in the bottle of Slat in view of Paredes since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Slat in view of Parades teaches a bottle and adding a base channel and recessed portion as taught by White would maintain the same functionality of the Slats invention while increasing bottle strength, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image2.png
    622
    468
    media_image2.png
    Greyscale

	With respect to claim 9, 13, and 27, Slat in view of Parades and White failed to disclose the relationship where the base transition grooves intersect the base channel. However, this is one of many relationships that would have been obvious to try. It would have been obvious to try to one of ordinary skill in the art at the time the invention to have base transition grooves intersect the base channel since there are only a finite number of predictable solutions. Either the two parts intersect or they don’t. Thus, making the base transition grooves intersect the base channel would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Examiner Note:  With respect to the remainder of claim 9, Slat discloses the portion wherein: the rounded sidewall further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above); the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above). 
	With respect to claim 10, the relationship between the recessed portion (rounded inset panel) and the segments (base channel) is not disclosed by Slat in view of Parades White. However, similar to the rationale above, this is one of many relationships that would have been obvious to try. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have a recessed portion (rounded inset panel) that is less shallow (retracts more to the interior) than the segmented portions (base channel) since there are only a finite number of predictable solutions. Either the base channel is shallower, the same, or less shallow than the rounded inset panel. Thus, having a shallower base channel, as compared to the rounded inset panel, would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Response to Arguments
Applicant’s amendments and arguments, see applicants remarks, filed 6/30/2022, with respect to claim objections and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The claim objection and 35 U.S.C. 112(b) of 6/30/2022 has been withdrawn. However, applicant's arguments regarding 35 U.S.C. 102 rejections filed 6/30/2022 have been fully considered but they are not persuasive. Applicant argues that Slats structure discloses ribs that are distinctly different from the applications groove structure. Applicant states that "a rib protrudes outwardly from a surface while a groove is an inset depression relative to a surface." It can be understood by those of ordinary skill in the art that the depressions in between Slats ribs fit the applicant’s definition of an inset depression relative to a surface. These also fit the Oxford definition, as denoted by applicant" of "a long, narrow cut or depression." Despite having different nomenclature, it can be understood that the applications groove structure is synonymous with Slats rib structure. Slat also acknowledged that “grips constructed to include ribs that provide strengthening” (col 1 lines 13-18). Therefore, contrary to applicants’ arguments, the hand grips do provide a strength element.
Additionally, applicant argues that the removal of Slats grooved structure from the upper open ends would impede flexing during the hot filling to cooling process. It is presumed that this point is in response to a configuration with a smooth surface on the upper end. The phrasing Slat uses is “the vertical ribs of each hand grip are contiguous with each other to allow flexing that accommodates for different internal volumes of the bottle” (col 1 lines 63-65) which the examiner interprets to mean that each rib is next to each other (Oxford Languages definition of contiguous: “next or together in sequence”). Since this is referring to ribs in reference to each other (i.e. plural), Slat is referring to the fact that the ribs run vertically next to each other. Instead, applicant argues that this phrase is used to mean that each vertical rib is continuous (not contiguous) up to the upper end for flexing purposes, however, this is not supported by Slats disclosure.  Although the examiner disagrees with the applicant’s interpretation, the current applications invention does not make use of this feature, i.e. using a hot fill fluid. Therefore, as the present invention does not need to have a continuous rib, it is easily understood by one in the art that continuous grooves not necessary if the hot fill feature is not being utilized and therefore removable if the addition of a smooth surface is desired for labeling purposes. 
As stated above, applicant’s arguments with respect to claims 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.S./Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735